Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding after he was found guilty of violating the prison disciplinary rule prohibiting smuggling. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. Petitioner provides nothing to support his assertion that he is entitled to any additional relief and, thus, the proceeding is dismissed as moot (see Matter of Santiago v Fischer, 101 AD3d 1206, 1206 [2012]).
Peters, P.J., Lahtinen, Spain and McCarthy, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.